internal_revenue_service number release date index number ------------------------- ------------------ ------------------------------ - legend trust department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-144477-04 date date ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ----------------------- grantor ---------------------------- date date taxpayer ------------------------- trust ------------------ ----------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ----------------------- grantor ---------------------- trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------- trust trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------- -------------------------- this is in response to your representative’s letter dated date date dear ---------- requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the consolidation of certain trusts trust was created under article vii section a of the amended and restated the facts submitted and the representations made are summarized as follows grantor and grantor were husband and wife grantor died on date grantor and grantor created trust on date under the terms of the trust under article vii section b of the amended and restated declaration of trust of under article vii section b of the amended and restated declaration of trust of plr-144477-04 declaration of trust of grantor dated date trust was established at grantor 1’s death on date trust is held for the benefit of taxpayer trust was created under article vii section a of the amended and restated declaration of trust of grantor dated date trust was established at grantor 1’s death trust is held for the benefit of taxpayer trust was established for the benefit of taxpayer on the death of grantor grantor dated date trust was established on the death of grantor for the benefit of taxpayer grantor dated date trust was established on the death of grantor for the benefit of taxpayer trust trust trust trust and trust have substantially_similar operating provisions the taxpayer represents that trust trust and trust each have a gst inclusion_ratio of zero the applicable trust instrument or under an instrument created by any other person with the same beneficiaries trustees and substantially the same dispositive provisions may be consolidated for ease and efficiency of administration a provision in each of the trusts provides that the trustee shall distribute eighty percent of the income of each separate trust no less frequently than annually to the child for whom the trust was established or unless otherwise appointed by the child per stirpes to the issue of that deceased child any income not so distributed shall be accumulated and added to principal principal from a separate trust for the proper health education maintenance and support of the child for whom the trust was established or unless otherwise appointed by that child for the proper health education maintenance and support of the issue of that child may differ in order to reduce the costs of administration taxpayer proposes to consolidate trust trust and trust into trust a_trust a will have the same terms as trust pursuant to the terms of the trusts the individual termination_date of each trust a provision in each of the trusts provides that two or more trusts created under a provision in each of the trusts provides that the trustee shall distribute trust because the existing trusts have different perpetuities provisions the eventual plr-144477-04 furthermore taxpayer proposes to consolidate trust and trust into trust b_trust b will have the same terms as trust termination dates may vary from trust to trust to account for this difference at the time of consolidation the individual values of each trust will be established in order to determine each trust’s proportionate percentage of trust a or trust b each proportionate percentage will retain its original measuring date for purposes of determining termination under the applicable perpetuities provision the proportionate value will be utilized in the event that the resulting trust is subsequently separated either pursuant to an election by the trustees or because part of a resulting trust terminates in the event that it becomes necessary to separate one of the resulting trusts the amount separated will be determined using the following formula the value of the resulting trust upon separation will be multiplied by a fraction the numerator of which will be the fair_market_value of the share of the applicable existing trust as of the date of the consolidation and the denominator of which will be the fair_market_value of the shares of the resulting trusts representing shares of two or more of the existing trusts as the case may be as of the date of the consolidation taxpayer has requested the following rulings in conjunction with the proposed consolidation of trusts the proposed consolidation of trust trust and trust will not be considered a constructive_addition for purposes of the gst tax and will not subject trust trust or trust or distributions from trust a to the gst tax following the proposed consolidation of trusts trust a will have an inclusion_ratio of zero for purposes of the gst tax the proposed consolidation of trusts will not cause any beneficiary of an existing trust or any beneficiary of a resulting trust to have made a taxable gift_for federal gift_tax purposes the proposed consolidation of trusts will not cause any existing trust or resulting trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of the resulting trust in each asset received from a_trust will be the same as the transferring trust’s basis in the asset and pursuant to sec_1223 the holding_period of each consolidated trust in any asset received from a_trust will include the holding_period of the transferring trust in the asset ruling sec_1 and taxable_distribution taxable_termination and a direct_skip distributions to more than one generation of beneficiaries below the grantor’s generation each trust was created after date and taxpayer in this case trust trust and trust are gst trusts because they provide for sec_2611 defines the term generation-skipping_transfer to include a sec_2601 imposes a tax on every generation-skipping_transfer a modification of the governing instrument of an exempt trust by judicial plr-144477-04 represents that each trust had an inclusion_ratio of zero prior to the proposed consolidation into trust a reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapters if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust the terms of the trusts to be consolidated are identical with respect to the interests of the taxpayer and the taxpayer’s issue except for differences in the termination_date under the applicable perpetuities provisions after the consolidation there will be no change in the dispositive provisions with respect to the property previously held in the existing trusts however in order to account for the differences in the termination dates of the existing trusts at the time that one of the original trusts would have terminated a portion of trust a will be separated and distributed the portion separated from trust a will be derived based on the proportionate percentage of the existing trust to trust a at the time of consolidation pursuant to the formula set forth above accordingly the proposed consolidation does not shift a beneficial_interest in any trust to a beneficiary who occupies a lower generation than the person s who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided in the existing trusts we therefore conclude that the proposed consolidation will not change the inclusion_ratio of trust trust or trust ruling sec_2502 provides that the payment of the gift_tax is the liability of the donor gifts made during the calendar_year less the deductions provided in subchapter_c future interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation as provided in sec_2503 of such gifts to such person shall not be included in the total_amount_of_gifts made during the year interest includes reversions remainders and other interests or estates whether vested sec_2503 provides that the term taxable_gifts means the total amount of sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2503 provides generally that in the case of gifts other than gifts of sec_25_2503-3 of the gift_tax regulations provides that the term future sec_25_2512-5 provides that in general if the donor assigns or plr-144477-04 or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 defines a present_interest in property as an unrestricted right to immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the value of the interest transferred after the proposed consolidation that they had as beneficiaries under the existing trusts because the beneficial interests rights and expectancies of the beneficiaries are substantially_similar both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the consolidation accordingly we conclude that the consolidation of trust trust and trust into trust a and the consolidation of trust and trust into trust b as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 ruling sec_4 and sec_61 provides that gross_income includes gains derived from dealing in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 and the loss is the excess of the adjusted_basis over the amount_realized sustained the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent supreme court of the united_states examined the issue of what constitutes a material in this case the beneficiaries of the resulting trusts will have the same interests sec_1_1001-1 of the income_tax regulations treats as income or as loss in 499_us_554 the the assets of trust trust and trust will be consolidated into trust a for plr-144477-04 difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under sec_165 for the adjusted difference between the face value of the participation interests the association had traded and the fair_market_value of the participation interests it had received the supreme court set forth a test for determining whether exchanged properties are materially different for purposes of sec_1001 their respective possessors enjoy legal entitlements that are different in_kind or extent cottage pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 administrative convenience in addition the assets of trust and trust will be consolidated into trust b for administrative convenience the beneficiaries will possess the same interests before and after the consolidation of the trusts both before and after the consolidation each beneficiary is entitled to the same income and or remainder interests in the assets of all the trusts the interests of the beneficiaries in trust trust and trust will not materially differ from their interests in trust a furthermore the interests of the beneficiaries in trust and trust will not materially differ from their interests in trust b_trust a will not be considered to be a sale_or_other_disposition of trust property and thus will not cause any beneficiary trust or consolidated trust to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer held property however acquired there shall be included in the period for which the property was held by any other person if under chapter of the internal_revenue_code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person sec_1223 provides that in determining the period for which the taxpayer has accordingly we conclude that the consolidation of trust trust and trust into except as expressly provided herein no opinion is expressed or implied because there is no gain_or_loss recognized on the consolidation under sec_1001 the plr-144477-04 assets transferred from the existing trusts into trust a and trust b will have the same basis before and after the consolidation under sec_1015 furthermore the holding_period of each resulting trust in any asset received from a_trust will include pursuant to sec_1223 the holding_period of the transferring trust in such asset concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure cc copy for sec_6110 purposes
